Citation Nr: 9926621	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-07 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



REMAND

The appellant had active military service from May 1967 to 
December 1968.  Two private psychiatrists, Dr. R. C. Grau, in 
November 1995, and Dr. R. Coira, in August 1998, have 
diagnosed the appellant as having PTSD related to events 
experienced in Vietnam.  However, the examiner at a November 
1997 VA psychiatric examination reported a diagnosis of no 
gross psychiatric disorder and opined that there were no 
stressors or symptomatology that would warrant the diagnosis 
of PTSD.  A subsequent VA examination was performed in 
February 1999 by two psychiatrists, including the one who had 
performed the November 1997 examination, and their diagnosis 
was anxiety disorder, not otherwise specified, with strong 
hysterical features and also very strong histrionic 
personality characteristics.  The appellant has been awarded 
Social Security benefits on the basis of impairments 
consisting of schizophrenia, depressive and anxiety related 
disorders, and a herniated nucleus pulposus.  

Although the November 1995 medical statement from Dr. Grau 
described stressful situations to which the appellant was 
exposed in Vietnam, and the appellant provided testimony at 
his June 1998 personal hearing about the stressful events in 
Vietnam, albeit not exactly as described in the November 1995 
medical statement, he has not provided specific facts with 
which to obtain verification of the events.  Review of the 
record does not show that the U.S. Armed Services Center for 
the Research of Unit Records (USASCRUR)) has been requested 
to verify the stressful events reported by the appellant.  
The Board notes that the appellant's service personnel 
records show that he was a supply clerk, that he did not 
receive any combat awards or decorations, and that he 
participated in the TET Counteroffensive and the Vietnam 
Counteroffensive Phase III.  

The question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  Zarycki v. Brown, 6 Vet. App. 91 (1993); West v. 
Brown, 7 Vet. App. 70 (1994).  If the adjudicators conclude 
that the record establishes the existence of such event, then 
the case should be referred for a medical examination to 
determine (1) the sufficiency of the stressor, (2) whether 
the remaining elements required to support the diagnosis of 
PTSD have been met, and (3) whether there is a link between a 
currently diagnosed PTSD and a recognized stressor or 
stressors in service.  38 C.F.R. § 3.304(f).  The 
adjudicators should specify to the examiner precisely what 
events claimed as stressors are established by the record, 
and the medical examiner must be instructed that only those 
events may be considered in determining whether the appellant 
was exposed to a stressor for the purposes of service 
connection.  In other words, if the adjudicators determine 
that the existence of any inservice events claimed as 
stressors is not established by the record, a medical 
examination to determine whether PTSD due to service is 
present would be pointless.  Likewise, if the examiner 
renders a diagnosis of PTSD that is not clearly based upon 
stressors whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  

Because there is competent medical evidence diagnosing the 
appellant with PTSD related to traumatic events in Vietnam, 
and recognizing VA's duty to assist the appellant in the 
development of facts pertinent to his claim under the 
provisions of 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a), 
the Board believes that additional evidence must be obtained 
in order to determine if the appellant has PTSD that can be 
linked to traumatic events to which he claims he was exposed 
during military service.  Therefore, the claim must be 
remanded for the following actions:  

1.  The RO should request the appellant to 
provide a list of stressors that he experienced 
in service, to include dates, times, places, 
detailed descriptions of events, his service 
units in Vietnam, duty assignments, and the 
names and other identifying information 
concerning any individual involved in the 
events.  The appellant should be advised that 
he may submit affidavits from others who have 
knowledge of the alleged stressful events.  

2.  After receipt of the information requested 
above, the RO should forwarded it to the U.S. 
Armed Services Center for the Research of Unit 
Records (USASCRUR), 7798 Cissna Road, Suite 
101, Springfield, Virginia, 22150, along with 
copies of the appellant's service personnel 
records (already of record in the claims file) 
for verification of the incidents which the 
appellant has reported as stressors.  Any 
information obtained is to be associated with 
the claims file and any additional development 
suggested by the USASCRUR should be undertaken 
by the RO.  

3.  Following the above, the RO must make a 
specific determination, based upon the complete 
record, with respect to whether the appellant 
was exposed to the specific events claimed as 
stressors in service.  The RO must specifically 
render a finding as to whether the appellant ". 
. . engaged in combat with the enemy.".  

4.  If, and only if, the RO determines that the 
record establishes the existence of the events 
claimed as stressors, then it should arrange 
for the appellant to be examined by a 
psychiatrist who has not previously examined 
him to determine the correct diagnosis of his 
psychiatric disorder.  The RO must specify for 
the examiner the stressor or stressors that it 
has determined are established by the record, 
and he must be asked that only those events may 
be considered for the purpose of determining 
whether the appellant was exposed to a stressor 
in service.  If a diagnosis of PTSD is 
appropriate, the examiner should specify which, 
if any, stressors found to be established by 
the RO was sufficient to produce PTSD.  The 
report of the examination should include a 
complete rationale for all opinions expressed.  
The diagnosis should be in accordance with DSM-
IV.  The entire claims folder and a copy of 
this Remand should be made available to and 
reviewed by the examiner. 

5.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

6.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2.  Ardison v. Brown, 6 Vet. App. 
405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until he receives further notification from VA.  


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


